DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz, Reg. No. 33,902 on 7/2/21.

The application has been amended as follows: 
With respect to claim 1, each recitation of “statically” on lines 5 and 10 have each been changed to -- statistically --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 3-15, there is no cited art that disclose the method steps of controlling a frequency of a first clock, changing the frequency to a second lower frequency, predicting a time for the continuation of the second frequency and the changing of the clock frequency from the second to the first frequency after the elapse 
“statically predicting a time for which the first frequency is to be continued after the frequency of the clock is changed from the second frequency to the first frequency; 
obtaining a third frequency decimated from the second frequency according to the time for which the first frequency is to be continued and the time for which the second frequency is to be continued; and
 changing the frequency of the clock from the first frequency to the third frequency”.
No cited art provides evidence for a third frequency being decimated from the second frequency according to the predicted timings of the continuation of the first and second frequencies and changing from the first to the third frequency.
Claim 17 essentially recites the circuitry for carrying out the method of claim 1.  Thus, claims 17, 19 and 20 are allowed for similar reasons as claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849